Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered November 20, 1991, convicting him of robbery in the third degree, grand larceny in the third degree, and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the People failed to prove his identity as the perpetrator is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Miller, Santucci and Joy, JJ., concur.